Citation Nr: 1736103	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-07 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1988 to June 1991 and from April 1993 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 

In an August 2015 decision, the Board denied the appeal.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Memorandum Decision, the Court vacated the decision and remanded the case for compliance with the terms of the Court's decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the January 2017 Memorandum Decision, the medical history provided in the February 2014 examination report failed to acknowledge the Veteran's prior statements that he experienced tinnitus during the appeal period and it is unclear whether the examiner's opinion in this case is based upon an accurate factual predicate.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the existence and etiology of his claimed tinnitus.  




Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA examination to determine the existence and etiology of his claimed tinnitus.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

Based on the examination of the Veteran, a review of the record evidence and with consideration of the lay statements (by and on his behalf), the examiner is asked to address the following questions: (i) can it be determined with a reasonable degree of medical certainty that the Veteran suffers from tinnitus?  (ii) If the answer to question (i) is "yes," is it at least as likely as not (50 percent probability or greater) that such a disorder was caused by, or is the result of, any injury, event, and/or incident that occurred during the Veteran's military service?

In making this assessment, the examiner is asked to consider and discuss the lay statements of record, to include the July 2011 claim and August 2012 notice of disagreement.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




